Citation Nr: 0328377	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  00-00 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for loss of teeth.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to July 
1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In a December 1999 substantive appeal (Form 9), the veteran 
requested a hearing before a Veterans Law Judge in 
Washington, D.C.  The veteran failed to report for the 
hearing which was set for a date in February 2003.  In 
February 2003, the veteran submitted a motion requesting a 
videoconference hearing before a Veterans Law Judge.  The 
Board granted the motion.  The veteran failed to report for 
the hearing which was set for a date in September 2003.


REMAND


The veteran asserts that a higher rating is warranted for his 
service-connected lumbosacral strain and hypertension.  With 
regard to the veteran's spine claim, the Board observes that, 
during the pendency of the appeal, the rating criteria 
pertaining to disabilities of the spine were amended 
effective September 26, 2003.  68 Fed. Reg. 51454 - 51458 
(Aug. 27, 2003).  The RO has not considered the claim for an 
increased rating for lumbosacral strain pursuant to the 
revised rating criteria.  

Moreover, the VA last examined the veteran in August 1998 for 
his lumbosacral strain and hypertension.  Given the length of 
time since both examinations, and given the change in 
criteria pertaining to both disabilities, the Board concludes 
that the veteran should be afforded another spine examination 
and hypertension examination.

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)) duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  The RO must 
take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

2.  The RO should schedule the veteran 
for a VA examination of the spine.  The 
examination must include complete range 
of motion findings.  Moreover, the 
examiner should note whether there is any 
additional limitation of function due to 
factors such as pain, weakness, 
fatigability, incoordination and pain on 
movement.  Any other necessary tests and 
procedures should be performed.  The 
claims file should be reviewed by the 
examiner in conjunction with the 
evaluation.  

3.  The RO should schedule the veteran 
for a VA hypertension examination. The 
claims folder should be made available to 
the examiner prior to the examination. 
The report of examination should include 
a detailed assessment of the severity of 
all manifestations of the veteran's 
hypertension.  A complete rationale for 
any opinion expressed by the examiner 
should be provided.

4.  Then, after completing any other 
needed development and ensuring that the 
VA examination reports are complete, the 
RO should readjudicate all issues on 
appeal, considering any newly submitted 
evidence.  With respect to the veteran's 
increased rating claim for low back 
strain, both the old version of 38 C.F.R. 
§ 4.71a and the revised version, 
effective September 26, 2003, must be 
contemplated.  See 68 Fed. Reg. 51454-
51458 (Aug. 27, 2003).  

If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Such supplemental statement of 
the case should specifically include the 
revised criteria for rating disabilities 
of the spine, effective September 26, 
2003.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Appeals.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




